Citation Nr: 1440386	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1967 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision that, in pertinent part, denied service connection for ischemic heart disease.  The Veteran timely appealed.

In September 2013, the Veteran testified during a hearing before the undersigned at the RO. 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Heart Disease

The Veteran contends that his heart disease is caused by, or is a result of, his presumed exposure to Agent Orange in active service.  His active duty included service in Vietnam; hence, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).

The Veteran's service treatment records do not reflect any treatment for heart disease or for cardiac problems.  

Private records include a March 2007 thallium exercise tolerance test with SPECT imaging that revealed inferior wall ischemia.  Records show that the ejection fraction was then 74 percent, and the transient ischemic dilation was .91.  In June 2007, a VA cardiologist reviewed the imaging, and determined that it was a low risk non-invasive work-up and recommended secondary prevention targets and medical management.

The report of a March 2011 VA examination includes a diagnosis of no ischemic heart disease.  Based on reported symptoms of fatigue, the examiner assessed a METS level greater than 5, but not greater than 7.  There was no history of chest pain, angina, myocardial infarction, hospitalizations, or Emergency Room visits or consultations for cardiac symptoms.  The examiner found no subjective or objective findings of ischemic heart disease; and indicated that the cardiologist who had reviewed the March 2007 imaging felt that the abnormality of possible inferior ischemia actually represented a low risk for ischemic heart disease.

VA records show assessments of coronary artery disease and continuing care with medications in 2008, 2010, and 2011.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file (paper/electronic), VA treatment records for heart disease, dated from July 2011 to present.  

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of heart disease, including coronary artery disease and ischemic heart disease. The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail. 

Based on the review and physical examination, the examiner is also asked to render opinions as to:

Whether it is at least as likely as not that the Veteran has a diagnosis(es) of ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, and if so whether it is at least as likely as not that such disease is manifest to a degree of 10 percent disabling (i.e., Diagnostic Code 7005, "workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with continuous medication required.")

If the Veteran has heart disease other than coronary artery disease and/or ischemic heart disease,

(a)  is it at least as likely as not that such disease is medically related to his active service-specifically, to include the Veteran's in-service exposure to herbicides. 

(b) is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected post-traumatic stress disorder (PTSD) or post-operative residuals of prostate cancer have caused any heart disease other than coronary artery disease and/or ischemic heart disease. 

(c) is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD or post-operative residuals of prostate cancer have aggravated his heart disease other than coronary artery disease and/or ischemic heart disease (i.e., whether his heart disease has permanently worsened beyond the natural progression of the disease due to the service-connected disabilities). 

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of his heart disease other than coronary artery disease and/or ischemic heart disease is attributable to the service-connected PTSD or post-operative residuals of prostate cancer.

An explanation of the underlying reasons for any opinions offered must be included. The examiner should also discuss the significance (if any) of the March 2007 thallium exercise tolerance test with SPECT imaging that revealed inferior wall ischemia.
 
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records.

3. After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) to the Veteran before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


